Citation Nr: 1442276	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-06 596	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE


Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as due to an in-service personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to June 1974 , and from December 1974 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

On October 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a signed statement dated in September 2013, the Veteran expressed his desire to withdraw his appeal for entitlement to service connection for PTSD and to have his claims file returned to the RO.  This was confirmed in correspondence dated in October 2013 from the Veteran's representative.  Although the Veteran's representative subsequently submitted an Informal Hearing Presentation with respect to entitlement to service connection for an acquired psychiatric disorder in August 2014, there has been no communication from the Veteran, either written or oral, that he sought to again pursue his withdrawn claim.  As such, the Board finds that the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


